Citation Nr: 0325722	
Decision Date: 09/30/03    Archive Date: 10/03/03

DOCKET NO.  02-15 135A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota



THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Jessica J. Wills, Law Clerk




INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas, that denied the benefit sought on appeal.  
The veteran, who had active service from November 1983 to 
November 1986 and from November 1988 to October 1991, 
appealed that decision to the BVA, and the case was referred 
to the Board for appellate review.

The veteran's claims folder was transferred to the St. Paul, 
Minnesota VARO in November 2002, and that RO certified and 
transferred this case to the Board.


REMAND

Upon a preliminary review of the claims file, the Board finds 
that additional development is needed in this case before 
proceeding with appellate review for the reasons set forth 
below.  

The veteran's DD 214 from his second period of active service 
indicates that the narrative reason for separation was 
personality disorder.  However, service medical records 
contain no evidence of complaints, treatment or a diagnosis 
of an acquired psychiatric disorder during service and in 
fact, include no medical records associated with that 
separation reason.  Medical records dated several years 
following the veteran's separation from service include a 
diagnosis of schizoaffective disorder with paranoid features.  
VA treatment records are contained in the claims folder.  
Included in these records is a statement from a VA physician 
dated in January 2002.  In that statement, the examiner 
expressed the opinion that the veteran began to first 
experience thought disorganization and hallucinations that 
began to interfere with his functioning when he was in the 
Army.  The examiner also indicated that the veteran was sent 
to see a psychiatrist for the first time when he was in the 
Army, and that the veteran's denial for service connection 
should be appealed.  The Board notes, however, that it does 
not appear that the veteran's claims file and particularly 
his service medical records were reviewed in rendering that 
opinion.  The Board is of the opinion that the veteran should 
be afforded a complete and comprehensive VA examination in 
which the examiner has the opportunity to not only examine 
the veteran but also to review the records in the veteran's 
claims folder.  Thus, the Board is of the opinion that 
further development is necessary before addressing the merits 
of the claim.  

The Board also notes that the veteran asserts that he was 
treated for psychiatric symptomatology in service beginning 
in 1984 to 1986 and then again during his second period of 
service in 1990 and in 1991.  Despite several requests for 
service medical records by the RO, the available service 
medical records do not include records of treatment for a 
psychiatric disorder.  However, since the veteran's DD 214 
does indicate that he was separated from service for a 
personality disorder, on remand, the RO should make a 
specific request for all inpatient and outpatient mental 
hygiene records of the veteran.  Further, a request should be 
made for the veteran's service personnel records as these may 
contain evidence relevant to this claim.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, this case is REMANDED for 
the following actions:

1.  The RO should contact the veteran 
and request specific information as to 
the locations and dates of inpatient 
and outpatient treatment for 
psychiatric symptomatology that he 
received during his two periods of 
active service.  

2.  The RO should contact the National 
Personnel Records Center (NPRC), or 
other appropriate location, to make a 
specific request for service medical 
inpatient and outpatient psychiatric or 
mental health records of the veteran, 
and through any other appropriate 
records repository to which pertinent 
clinical records may have been sent.  
Specifically, it should be ascertained 
whether hospital records may be stored 
somewhere other than with the service 
medical records if the veteran 
indicates that his inservice treatment 
included hospitalization.

The RO should request the veteran's 
service personnel records from the 
NPRC, (or if the records are 
unavailable from NPRC, the RO should 
contact the service department and the 
veteran for any copies he has in his 
possession).

3.  The veteran should be afforded a 
psychiatric examination to ascertain 
the nature and etiology of any 
psychiatric disorder that may be 
present.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is 
requested to review all pertinent 
records associated with the claims file 
and offer an opinion as to whether 
there is a current psychiatric 
disability and if so, whether it is 
casually and etiologically related to 
the veteran's military service.  A 
clear rationale for all opinions would 
be helpful and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board.  Since it is important "that 
each disability be viewed in relation 
to its history[,]" 38 C.F.R. § 4.1 
(2002), copies of all pertinent records 
in the veteran's claims file or, in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of the additional 
evidence.  If the benefit sought is not granted, the veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the veteran until he is notified.


	                  
_________________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




